PER CURIAM.
The order sentencing the defendant after violation of his probation is affirmed per curiam. However, because appellant was never convicted of arson, which act the trial court used to aggravate his sentence, we certify the following question, deeming it to be of great public importance. We certified, essentially, the same question in Lambert v. State, 517 So.2d 133 (Fla. 4th DCA 1987), review granted, Case No. 71,890. The question is:
WHERE A TRIAL JUDGE FINDS THAT THE UNDERLYING REASONS FOR VIOLATION OF PROBATION CONSTITUTE MORE THAN A MINOR INFRACTION AND ARE SUFFICIENTLY EGREGIOUS, MAY HE DEPART FROM THE PRESUMPTIVE GUIDELINES RANGE AND IMPOSE AN APPROPRIATE SENTENCE WITHIN THE STATUTORY LIMIT EVEN THOUGH THE DEFENDANT HAS NOT BEEN “CONVICTED” OF THE CRIMES WHICH THE TRIAL JUDGE CONCLUDED CONSTITUTED A VIOLATION OF HIS PROBATION.
AFFIRMED.
ANSTEAD, LETTS and WALDEN, JJ., concur.